Matter of Blue v Zweibel (2015 NY Slip Op 03254)





Matter of Blue v Zweibel


2015 NY Slip Op 03254


Decided on April 16, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 16, 2015

Mazzarelli, J.P., Friedman, Manzanet-Daniels, Clark, Kapnick, JJ.


14833 5192/09

[*1] In re Darrell Blue, [M-894] Petitioner,
vHon. Ronald Zweibel, et al., Respondents.


Kevin Canfield, New York, for petitioner.
Cyrus R. Vance, Jr., District Attorney, New York (Elizabeth N., Krasnow of counsel), for Cyrus R. Vance, Jr., respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: APRIL 16, 2015
CLERK